Title: From Thomas Jefferson to Ira H. Taylor, 27 August 1824
From: Jefferson, Thomas
To: Taylor, Ira H.

Monto
Aug. 27. 24.I thank you, Sir, for your favor of the 15th communicating a copy of the catalogue of the officers & students of  the College which has honored my name and I congratulate you on the prosperous state of the institution. we are engaged here in an establmt on a  considble scale, and in our desire to make it as perfect as we can we have applied to the Universities of Oxfd Cambridge & Edinbg for  Professors in some branches of science not cultivated here in their highest  grade. so far our prospects are good. I inclose you a paper which will give you a general idea of  the instn. should there be in it branches of science not taught with you, or any which may be  carried to a higher degree,  such of your students when through your classes  as are disposed to go further will be recieved here with  favor. our common object being the diffusion of science, it is of little consequence from whence this is done. Accept the assurance of my respectful considnTh:J